Citation Nr: 1502199	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  07-13 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for peptic ulcer disease.

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to an increased rating for post-traumatic stress disorder (PSTD). 

5.  Entitlement to a total disability rating based upon individual unemployablity (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard from February 1975 to February 1996.  This included active duty from April 1975 to August 1975 and from June 1991 to April 1992.  It also included various periods of active duty for training (ACTDUTRA), including from April 1989 to May 1989 and an unspecified period in 1994.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions, the last of which was dated in June 2005, from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Each denied the Veteran's claim to reopen a claim of entitlement to service connection for a low back condition after finding that new and material evidence had not been submitted.  In July 2010, the Board issued a decision denying his claim to reopen a claim of entitlement to service connection for a low back condition after finding that new and material evidence had not been submitted.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated May 2011, the Court granted a Joint Motion for Remand (JMR), that vacated the July 2010 Board decision with regard to the Veteran's claim to reopen, and remanded the case for compliance with the terms of the JMR. Then, in December 2011, the Board remanded the case to comply with the JMR. 

The AOJ substantially complied with all requested development, and the case has now been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268.  Unfortunately, the Board finds that the Veteran's claim requires further development prior to adjudication by the Board.  Specifically, the Board notes that the issue of entitlement to service connection for back condition was previously considered and denied by a rating decision issued in November 1999, in part, due to lack of evidence establishing any relationship between a back condition and any disease or injury during the Veteran's active service.  The Veteran did not appeal this decision and as such, new and material evidence would generally be required to reopen the claim.  However, a review of the record reflects that additional service treatment records were received in April 2012.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial. 

In the instant case, although the Board finds that some of the newly received records are duplicative, some of the records do not appear to have been reviewed by the RO in November 1999.  Specifically, the November 1999 rating decision indicated review of service treatment records from May 1989 until November 1992.  Some of the records obtained in 2012 include reports of medical history and examinations from 1977 and 1988.  This evidence is pertinent to the Veteran's claim for service connection for a back condition.  Therefore, 38 C.F.R. § 3.156 (c) applies and the Board will consider the claims on a de novo basis. 


The claim for a low back disability is being reopened in the decision below and the reopened claim, along with the other claims listed on the title page are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a preliminary review of the evidence, the Board finds that further development is necessary prior to adjudication of the Veteran's claims.  The Board notes that the only opinion of record that addresses the etiology of the Veteran's back condition is the May 2009 VA examination, which diagnosis him with degenerative disc disease of the lumbar spine but reports that he could not resolve the issue of service connection without resorting to mere speculation.  The examiner did not provide a rationale for this opinion.  The Court held in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Here, as the examiner did not mention the Veteran's in-service diagnosis of a disc bulge in December 1991 and did not provide any rationale on why he needed to resort to mere speculation.  The Board finds that this examination is not adequate.  

In light of the above, the Board finds that the examinations of record are not adequate and another examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Accordingly, another VA examination should be obtained to address whether the Veteran has a back condition that is at least as likely as not related to his active service or that has been aggravated by active service. 

Additionally, as indicated above, the Veteran has claimed to the following: entitlement to service connection for peptic ulcer disease and irritable bowel syndrome, entitlement to an increased rating for PTSD, and entitlement to a TDIU.  These claims were denied in a July 2011 rating decision and the Veteran expressed disagreement with the determination of the RO in correspondence received in August 2011.  To date, the evidence indicates that the Veteran has not received a Statement of the Case.  As such, the Board is required to remand the case for issuance of the Statement of the Case. Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current back condition.  The examiner should provide opinions as to the following: 

a. Whether any of current back condition is least as likely as not (a 50 percent or greater probability) the result of, caused by, or aggravated (permanently worsened) by his active service; particularly his period of active duty for training from April 1989 to May 1989.  The examiner should discuss the Veteran's back injury of May 6, 1989.

b. Did a back condition "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in June 1991?

c. If the back condition clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service from June 1991 until April 1992?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.  The examiner should discuss the disc bulge diagnosed on December 22, 1991 (included in evidence sent by the Veteran in February 2009).    

d.  if the back condition did not clearly and unmistakably preexist the Veteran's service in June 1991, the examiner should provide an opinion as to whether any current back condition is least as likely as not (a 50 percent or greater probability) the result of, caused by, or aggravated (permanently worsened) by his active service from June 1991 until April 1992.  The examiner should discuss the disc bulge diagnosed on December 22, 1991 (included in evidence sent by the Veteran in February 2009).    

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

2. After completing the above-referenced development, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

Regarding the Veteran's claims for service connection for peptic ulcer disease and irritable bowel syndrome, entitlement to an increased rating for PTSD, and entitlement to a TDIU, if these claims are denied the Veteran should be sent a Statement of the Case (SOC) addressing these issues.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

Regarding the Veteran's claim for service connection for a low back condition, if this claim remains denied, the Veteran should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response before returning the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




